Sea Trade Mar. Corp. v Coutsodontis (2016 NY Slip Op 00038)





Sea Trade Mar. Corp. v Coutsodontis


2016 NY Slip Op 00038


Decided on January 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2016

Acosta, J.P., Andrias, Richter, Manzanet-Daniels, JJ.


653407/11 16564 16563

[*1] Sea Trade Maritime Corporation, Plaintiff-Respondent,
vStylianos Coutsodontis, Defendant-Appellant.


Poles Tublin Stratakis & Gonzalez, LLP, New York (Scott R. Johnston of counsel), for appellant.
Cardillo & Corbett, New York (James P. Rau of counsel), for respondent.

Judgment, Supreme Court, New York County (Anil C. Singh, J.), entered October 21, 2014, against defendant in plaintiff's favor, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered September 26, 2014, which granted plaintiff's motion for summary judgment, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The Spanish decree upon which the court granted summary judgment was "enforceable where rendered" (CPLR 5302); indeed, the clerk of the Spanish court certified that it "ha[d] the necessary definitiveness and enforceability." Overseas Dev. Bank in Liquidation v Nothmann (103 AD2d 534 [2d Dept 1984], revd on other grounds 64 NY2d 927 [1985]), on which defendant relies, is distinguishable. Unlike the foreign judgment in Overseas, the foreign judgment in the case at bar was not time-barred when plaintiff commenced its action.
Defendant failed to argue to the motion court that the Spanish judgment contravenes New York public policy. Therefore, the argument is waived. As we said in a prior appeal in this case, "In any event, the argument is unavailing, as the cause of action on which the damages award is based is not  repugnant to the public policy of this state'" (111 AD3d 483, 486 [1st Dept 2013], quoting CPLR 5304[b][4]).
We have considered defendant's other remaining arguments, including those concerning the papers from which he filed a notice of appeal (e.g. that discovery was necessary) and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2016
CLERK